Case 5:19-cv-00135-RWS-CMC Document 15 Filed 12/07/20 Page 1 of 2 PageID #: 67




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION


  WILLIS WALKER,                                    §
                                                    §
                                                    §   CIVIL ACTION NO. 5:19-CV-00135-RWS
                 Plaintiff,
                                                    §
                                                    §
  v.                                                §
                                                    §
  CRYSTAL USSEY,
                                                    §
                                                    §
                 Defendant.                         §

                                              ORDER

        Plaintiff Willis Walker, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

 § 1983 complaining of alleged violations of his constitutional rights. This Court referred the case

 to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended

 Order for the Adoption of Local Rules for the Assignment of Duties to United States Magistrate

 Judges. The named Defendants are two private citizens whom Plaintiff says lied to the police and

 got him falsely incarcerated.

        After review of the pleadings, the Magistrate Judge issued a Report recommending that the

 lawsuit be dismissed for failure to state a claim upon which relief may be granted because the

 Defendants did not act under color of state law as required by 42 U.S.C. §1983. Docket No. 11.

 A copy of the Magistrate Judge’s Report was sent to Plaintiff at his last known address, return

 receipt requested, but was returned with a notation stating Plaintiff was no longer at the facility.

 To date, he has not advised the Court of his mailing address or current whereabouts, as required.

 Because no timely objections have been filed to the Report, Plaintiff is not entitled to de novo

 review by the District Judge of those findings, conclusions and recommendations, and except upon
Case 5:19-cv-00135-RWS-CMC Document 15 Filed 12/07/20 Page 2 of 2 PageID #: 68




 grounds of plain error, he is barred from appellate review of the unobjected-to factual findings and

 legal conclusions accepted and adopted by the District Court.

        Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

 Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

 proposed findings of fact and recommendations ‘such weight as [their] merit commands and the
     .
 sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

 (1976)).

        The Court hereby ADOPTS the Report and Recommendation of the United States

 Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

 purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

 granted.

        So ORDERED and SIGNED this 7th day of December, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
